DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4,5,8,9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakai et al (US 4,571,480) and further in view of Henderson et al (US 3,134,924).

		With regards to claims 1 and 8, Sakai et al discloses a flux cored welding electrode comprising a ferrous metal sheath and a core within the sheath including core ingredients, the core ingredients comprising, in weight percent based on the total weight of the flux cored welding electrode:
2.0 — 3.0 aluminum (Al 3-12 weight percent, col 2, line 9);
1.0 — 2.0 manganese (Mn .5-10 weight percent, line 11); and
0.001 — 0.5 rare earth metal oxide comprising Cerium (Ce) or Lanthanum (La) (.01-5% of Ce and/or of La, col 5, lines 41-43).
Sakai et al does not disclose the rare earth metal oxide comprising three or more of Cerium (Ce), Lanthanum (La), Neodymium (Nd) and Praseodymium (Pr).
Henderson et al teaches the rare earth metal oxide comprising three or more of Cerium (Ce), Lanthanum (La), Neodymium (Nd) and Praseodymium (Pr) (Ce oxide, La oxide, Nd oxide and Pr oxide, col 3, lines 38-40).
	It would have been obvious to modify the rare earth oxide of Sakai et al with the rare earth oxide to provide an improved electrode (col 3, lines 47-49). 
With regards to claim 2, Sakai et al discloses wherein the rare earth metal of the rare earth metal oxide comprises up to 0.11 wt. % of the total weight of the metal sheath and core ingredients (.01-5% of Ce and/or of La, col 5, lines 41-43).
With regards to claims 3 and 9, Sakai et al discloses wherein the rare earth metal oxide in weight percent based on the total weight of the flux cored welding electrode is 0.001 — 0.35 (01-5% of Ce and/or of La, col 5, lines 41-43).
With regards to claim 4, Sakai et al and Henderson et al does not disclose yielding a weld having a diffusible hydrogen level of 5 ml/100 g or less and a Charpy V-notch toughness at -40 F of at least 100 ft-lbs however a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 102”KSR, 550 U.S. at 421,82 USPG2d at 1397. Sakai et al recites all of the structural limitation as set forth in the claim therefore would allow for a diffusible hydrogen level and Charpy V-notch toughness in the range of the claimed invention.
With regards to claims 5 and 10, Henderson et al teaches wherein the rare earth metal oxide comprises Ce2O3-La2O3-Nd2O3-Pr2O3 (rare earth metal oxides in electrode is made of oxides comprising (Ce) cerium oxide, (La) lanthanum oxide, (Nd) neodymium oxide and (Pr) praseodymium oxide, col 3, lines 21-27).

Allowable Subject Matter
Claims 6,7,11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 6 is objected to because the prior art does not disclose or teach a fluxed cored welding electrode having a first and second sintered fluoride and a sintered oxide. Claim 7 is dependent from claim 6 and would be objected to as well.
Claim 11 is objected to because the prior art does not disclose or teach a fluxed cored welding electrode having a first and second sintered fluoride and a sintered oxide. Claim 12 is dependent from claim 11 and would be objected to as well. 

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. 
Applicants argument: Applicant argues the prior art does not disclose or teach a rare earth oxide including a combination of three or more of Ce, La, Nd and Pr.  
Examiner’s response: Sakai et al discloses a flux cored welding electrode comprising a ferrous metal sheath and a core within the sheath including core ingredients having 0.001 — 0.5 rare earth metal oxide comprising Cerium (Ce) or Lanthanum (La) (.01-5% of Ce and/or of La, col 5, lines 41-43). Sakai et al does not disclose at least 3 of Ce, La ,Nd and Pr. Henderson et al teaches the rare earth metal oxide comprising three or more of Cerium (Ce), Lanthanum (La), Neodymium (Nd) and Praseodymium (Pr) (Ce oxide, La oxide, Nd oxide and Pr oxide, col 3, lines 38-40). The modification of Sakai et al and Henderson et al results in the rare earth metals used by Sakai et al to be 3. Henderson et al teaches that oxide mixtures exhibit high electrical and thermal conductivities (col 3, lines 10-15) . Modifying the rare earth metal of Henderson et al  with the ones of Sakai et al would result in a welding electrode with great wear resistance and improved life. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761